19-23144-rdd        Doc 14      Filed 09/03/19        Entered 09/03/19 15:44:01           Main Document
                                                     Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
IN RE:                                                      CASE NO.: 19-23144-rdd

Amadou Traore,                                              CHAPTER 7

                                     Debtor. --------------------------------------------------------x

         ORDER GRANTING IN REM RELIEF FROM THE AUTOMATIC STAY

        Upon the motion (the “Motion”) of Nationstar Mortgage LLC, d/b/a Mr. Cooper as servicer

for U.S. Bank National Association, as Trustee, successor in interest to Wilmington Trust

Company, as Trustee, successor in interest to Bank of America National Association, as Trustee,

successor by merger to LaSalle Bank National Association, as Trustee for Lehman XS Trust

Mortgage Pass-Through Certificates, Series 2007-1 (with any subsequent successors or assigns,

the “Movant”), (a) pursuant to 11 U.S.C. §362(d)(1) and (2) seeking relief from the automatic stay

imposed in this case by11 U.S.C. §362(a) as to Movant’s interest in real property commonly

known as 30 South Bleeker Street, Mount Vernon, New York 10550 (the “Property”), to permit the

Movant to enforce its rights in, and remedies in and to, the Property, and (b) pursuant to 11 U.S.C.

§362(d)(4)(B), for in rem relief from the automatic stay imposed in subsequent cases under 11

U.S.C. § 362(a), such that any and all future filings under the Bankruptcy Code during the next

two years by the debtor herein, Amadou Traore (the “Debtor”) or any other person or entity with

an interest in the Property shall not operate as a stay as to Movant’s enforcement of its rights in

and to the Property; and after due and sufficient service and notice, the Court having held a hearing

on the Motion on August 30, 2019; and no opposition having been submitted; and after due

deliberation, the Court having determined that the filing of the Debtor’s bankruptcy petition was

part of a scheme to delay and hinder creditors that has involved multiple bankruptcy filings by the

Debtor and others affecting the Property; and good and sufficient cause appearing, including the
19-23144-rdd     Doc 14     Filed 09/03/19     Entered 09/03/19 15:44:01        Main Document
                                              Pg 2 of 2


failure of the Debtor to perform and others to perform their duties as debtor under the Bankruptcy

Code in multiple bankruptcy cases affecting the Property, it is

      ORDERED, that the automatic stay under 11 U.S.C. § 362(a), is vacated pursuant to 11

U.S.C. § 362(d)(1) and (2) as to Movant’s interest in the Property, to permit Movant to pursue its

rights in, and remedies in and to, the Property under applicable non-bankruptcy law, including,

without limitation, foreclosure and eviction proceedings; and it is further

      ORDERED, that pursuant to 11 U.S.C. § 362(d)(4), and provided that this Order is recorded

in conformity therewith, this Order terminating the automatic stay under 11 U.S.C. § 362(a) as to

Movant’s interest in the Property shall be binding in any other case filed under the Bankruptcy

Code purporting to affect the Property that is filed not later than two years after the date of this

Order, such that the automatic stay under 11 U.S.C. §362(a) shall not apply to Movant’s interest

in the Property to the extent provided in such section.

      Dated: White Plains, New York
             September 3, 2019
                                                      _/s/Robert D. Drain_______________
                                                      Hon. Robert D. Drain
                                                      U.S. Bankruptcy Judge
